DETAILED ACTION
This action is responsive to communication filed 02/12/2021. The current pending claims are 35 – 53, 55 – 61, and 64.
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Terminal Disclaimer
The terminal disclaimer filed on 02/12/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 10,221,553 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
Claims 35 – 53, 55 – 61, and 64 are allowed.
The following is an examiner’s statement of reasons for allowance: regarding claim 35, the combination as claimed including a float connected to a flush valve cover, wherein the flush valve cover comprises a thickness measured longitudinally through the flush valve cover at its thickest point of about 0.032 inches to about 0.150 inches was neither found alone nor rendered obvious by the most relevant prior art of record. See also Applicant’s remarks, pg. 12 – 13, in the reply filed 07/22/20 for a discussion of the most relevant prior art and how Applicant’s claimed invention is not taught or rendered obvious by the cited references.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANIE M LOEPPKE whose telephone number is (571)270-5208.  The examiner can normally be reached on M-F 9AM-5PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Angwin can be reached on (571) 270-3735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JANIE M LOEPPKE/Primary Examiner, Art Unit 3754